IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Patricia E. Roscioli,                        :
                    Petitioner               :
                                             :   No. 1344 C.D. 2016
              v.                             :
                                             :   Submitted: December 23, 2016
Unemployment Compensation                    :
Board of Review,                             :
                 Respondent                  :


BEFORE:       HONORABLE RENÉE COHN JUBELIRER, Judge
              HONORABLE PATRICIA A. McCULLOUGH, Judge
              HONORABLE JAMES GARDNER COLINS, Senior Judge



OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE McCULLOUGH                                            FILED: February 3, 2017


              Patricia E. Roscioli (Claimant) petitions pro se for review of the June 30,
2016 order of the Unemployment Compensation Board of Review (Board), which
affirmed a referee’s decision concluding that Claimant was ineligible for benefits
pursuant to section 402(b) of the Unemployment Compensation Law (Law). 1
              Claimant worked full-time as an accounts receivable representative for
Fresenius Vascular Care (Employer) from December 28, 2015, until January 4, 2016.
During the week of December 28, 2015, Claimant received training regarding the

       1
         Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S.
§802(b). In relevant part, section 402(b) provides that an employee who voluntarily leaves work
without cause of a necessitous and compelling nature is ineligible for compensation.
overall requirements of her position. On January 4, 2016, Claimant informed her
supervisor that she was stressed out and felt overwhelmed. Claimant’s supervisor
responded that she had not given the job enough time and that she would receive
additional one-on-one training with her team leader. Claimant called out sick the
next two days, January 5 and 6. Employer called Claimant on January 7, 2016, and
Claimant stated that she was going to be out sick the rest of the week. However, later
that day, Claimant advised Employer that the job was not a good fit and that she was
resigning effective immediately. In other words, Claimant voluntarily terminated her
employment on January 7, 2016. (Findings of Fact Nos. 1-13.)
            Claimant thereafter applied for benefits with her local service center. By
notice of determination dated April 15, 2016, the local service center concluded that
Claimant was ineligible for benefits under section 402(b) of the Law. The local
service center found that Claimant voluntarily quit because the job was not what she
expected and she did not exhaust all alternatives prior to quitting. Claimant appealed
that determination to a referee, who held a hearing on May 24, 2016.
            Claimant testified that she quit work after approximately two weeks
because she “was sick and just got stressed out at the job.” (Notes of Testimony
(N.T.), 5/24/16, at 4.) While she was not hospitalized, Claimant stated that she
sought medical treatment and had a doctor’s note reflecting that she had “a viral
infection due to stress.” Id. Claimant alleged that she advised Employer of her
illness by email on January 6, 2016. Id. Claimant noted that she spoke to her
supervisor, Trayce Madain, the next day and informed her that she would not be
coming back to work because she was not “really comfortable” and the job was not
“what I expected.” (N.T., 5/24/16, at 5.)




                                            2
               Claimant explained that she only had approximately two and a half days
of training from Employer and that she expected more training, similar to what she
had received at other jobs. Id. Claimant noted that she was advised by her trainer
that Employer would only provide a week of training. Id. Claimant acknowledged
that she never spoke to her supervisor regarding a need for more than one week of
training. (N.T., 5/24/16, at 6.) Claimant testified that the lack of training was the
biggest issue that led to her quitting her employment.             Id.   Claimant also
acknowledged that she never spoke to her supervisor about her feeling that the job
was not what she expected, but did inform her supervisor on January 4, 2016, that she
was stressed. (N.T., 5/24/16, at 8.)
               Madain testified on behalf of Employer, confirming that Claimant
advised her on January 4, 2016, that she was feeling overwhelmed. Id. Madain
advised Claimant that “she just needed to take a little more time and that the training
that she received the first week is an overall [training]” and that after this initial
training she would be paired with a team leader who would “walk [her] through each
step.”   Id.    In other words, Madain testified that Claimant’s training was not
completed. Id. During their January 4, 2016 conversation, Madain noted that she
informed Claimant that she needed to calm down because she was “new to the
company” and that her team leader would work with her until she was able to master
the work. (N.T., 5/24/16, at 9.)
               Madain further testified that she received emails on January 5 and 6 that
Claimant was sick and would not be in and that, after not hearing from Claimant on
January 7, she called and left a message for Claimant. Id. Madain stated that she
talked to Claimant later that day, that Claimant again expressed that she felt
overwhelmed, and that Claimant then advised her that the job was not the right fit and



                                            3
she was resigning. Id. Renee Lane, Employer’s Human Resource Manager, also
testified on Employer’s behalf. Lane stated that Claimant never spoke to her before
resigning and that Claimant signed a job description detailing the duties of her
position. (N.T., 5/24/16, at 11.)
              By decision and order dated May 25, 2016, the referee affirmed the
determination of the local service center that Claimant was ineligible for benefits
under section 402(b) of the Law.             The referee noted that Claimant voluntarily
terminated her employment after approximately one week because she was
dissatisfied with her position. The referee also noted that Employer encouraged
Claimant to give the position more time and advised her that she would receive
additional training. The referee concluded that Claimant failed to establish that she
had a necessitous and compelling reason to voluntarily leave her work or that she
sought to preserve her employment. Claimant appealed to the Board, which affirmed
the referee’s decision.2




       2
          For the most part, the Board adopted and incorporated the referee’s findings and
conclusions. However, the Board did amend the referee’s Findings of Facts Nos. 2 and 5. In
Finding of Fact No. 2, the referee stated “[t]he week of December 28, 2015, the claimant attended
training which gave an overall view.” The Board amended this finding to read “[d]uring the week
of December 28, 2015, the claimant received training regarding the overall requirements of her
position.” In Finding of Fact No. 5, the referee stated “[t]he supervisor told the claimant that she
had not yet given it enough time; and that the employer would walk her through the process and
provide her with more detailed training.” The Board amended this finding to read “[t]he claimant’s
supervisor informed the claimant that she had not given the job enough time and that she would
receive additional one-on-one training with her team leader.” Additionally, the Board specifically
rejected Claimant’s allegation that she quit due to health concerns. Further, the Board noted that
Claimant referenced facts and included a document that were not part of the record before the
referee. The Board declined to consider this extra-record evidence.




                                                 4
              On appeal to this Court,3 Claimant argues that the Board erred by failing
to conclude that she did not have a necessitous and compelling reason to voluntarily
terminate her employment. We disagree.
              In order to be entitled to unemployment benefits, an employee who
voluntarily terminates her employment bears the burden of proving that she had cause
of a necessitous and compelling nature. Renda v. Unemployment Compensation
Board of Review, 837 A.2d 685, 692 (Pa. Cmwlth. 2003).                     Necessitous and
compelling cause occurs when there is real and substantial pressure to terminate one’s
employment that would compel a reasonable person to do so under similar
circumstances. Id. at 691-92. Generally, a claimant must show that she acted with
ordinary common sense in quitting, made a reasonable effort to preserve her
employment, and had no real choice but to leave her employment.                    Cowls v.
Unemployment Compensation Board of Review, 427 A.2d 722, 723 (Pa. Cmwlth.
1981); see also Gioia v. Unemployment Compensation Board of Review, 661 A.2d
34, 37 (Pa. Cmwlth. 1995) (noting that the claimant refused to attend a second
meeting the employer offered to set up). Whether a claimant has necessitous and
compelling cause to quit is a question of law subject to appellate review. Taylor v.
Unemployment Compensation Board of Review, 378 A.2d 829, 832 (Pa. 1977).
              Claimant alleges that she had necessitous and compelling reasons to quit
her job because she did not receive adequate training and was told that there would be
no further training relating to the same. However, Claimant’s allegations are contrary
to the Board’s adopted findings, which are supported by the record and are binding

       3
         Our scope of review in an unemployment compensation appeal is limited to determining
whether constitutional rights were violated, whether an error of law was committed, or whether
necessary findings of fact are supported by substantial evidence. 2 Pa.C.S. §704; Leace v.
Unemployment Compensation Board of Review, 92 A.3d 1272, 1274 n.2 (Pa. Cmwlth. 2014).



                                              5
on appeal. See Leace, 92 A.3d at 1276 (the Board is the ultimate fact-finder and is
empowered to make all determinations regarding witness credibility and evidentiary
weight and its findings are binding on appeal when supported by substantial
evidence). Indeed, the Board found that Claimant had been provided with training
regarding the overall requirements of her position during her first week of
employment and was advised by her supervisor, Madain, that she would receive
additional one-on-one training with her team leader.    The Board’s findings are
supported by Madain’s testimony before the referee, which the Board obviously
credited.
            Moreover, when Claimant advised Madain that she was feeling
overwhelmed, Madain attempted to assuage Claimant’s concerns by explaining that
Claimant was new to the company and had not given the job enough time. (N.T.,
5/24/16, at 9.) Madain also assured Claimant that she would receive additional
training from her team leader, who would work with her until she was comfortable
with the work. Id. Nevertheless, Claimant opted to quit, having only worked one
week with Employer. Claimant simply did not make a reasonable effort to preserve
her employment. Furthermore, the law is well settled that mere dissatisfaction with
working conditions does not constitute cause of necessitous and compelling nature
for terminating one's employment. Brunswick Hotel & Conference Center, LLC v.
Unemployment Compensation Board of Review, 906 A.2d 657, 660 (Pa. Cmwlth.
2006).
            Because Claimant failed to make a reasonable effort to preserve her
employment and in fact quit due to dissatisfaction with her working conditions, the
Board did not err in concluding that Claimant did not have a necessitous and
compelling reason to voluntarily terminate her employment.



                                        6
Accordingly, the order of the Board is affirmed.




                             ________________________________
                             PATRICIA A. McCULLOUGH, Judge




                             7
             IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Patricia E. Roscioli,              :
                    Petitioner     :
                                   :    No. 1344 C.D. 2016
             v.                    :
                                   :
Unemployment Compensation          :
Board of Review,                   :
                 Respondent        :


                                 ORDER


             AND NOW, this 3rd day of February, 2017, the order of the
Unemployment Compensation Board of Review, dated June 30, 2016, is hereby
affirmed.




                                       ________________________________
                                       PATRICIA A. McCULLOUGH, Judge